                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

THOMAS CODY COUCH, #313 798,                  )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     ) CIVIL ACTION NO. 2:19-CV-52-WHA
                                              )              [WO]
ADOC, et al.,                                 )
                                              )
       Defendants.                            )

                                             ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

April 16, 2019. Doc. 6. There being no timely objection filed to the Recommendation, and upon

an independent review of the file, the Recommendation is ADOPTED, and it is hereby

   ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to pay the

initial partial filing fee under 28 U.S.C. § 1915(b)(1)(A) as ordered by the court.

       An appropriate judgment will be entered.

       Done, this 6th day of May 2019.




                                                /s/ W. Harold Albritton
                                              W. HAROLD ALBRITTON
                                              SENIOR UNITED STATES DISTRICT JUDGE
